Per Curiam.
Plaintiff brought this action in the district court for Douglas county seeking a divorce from defendant on the grounds of extreme cruelty. The trial court granted a decree of divorce and gave plaintiff as alimony certain jewelry and household goods, $2,900 in cash and the sum of $200 a month during the life of defendant or until plaintiff should remarry. Plaintiff was also allowed an attorney fee of $2,500. On appeal plaintiff complains only of the allowance of alimony. y
We have carefully examined the entire record and conclude that the judgment of the district court should be modified by increasing the amount of alimony from $200 a month to $375 a month, and that an additional sum of $1,000 should be allowed as attorney fees, making a total allowance of $3,500 for services of plaintiff’s attorneys in both district and supreme courts. In all other respects the judgment of the district court is affirmed.
Affirmed as modified.